DAVIDSON, P. J.
Relator, on trial under a writ of habeas corpus, was refused bail. The charge was murder. We have carefully examined the facts., and are of opinion that the trial court was in error in refusing to grant relator bail. We are of opinion the judgment should be reversed, and relator granted bail in the sum of $5,000. The officer having relator in charge will release him, upon his executing bond in this amount in the terms and under the provisions of the law. The judgment is reversed, and bail fixed at $5,000.